Title: To George Washington from Lafayette, 24 May 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General,
Paris 24 May 1786.

While I Have to lament the distance which separates us, it is an additional, and an Heartfelt Mortification for me, to Hear so seldom from My Beloved and Respected friend—and Among the Many Reasons I Have to wish for a Greater intercourse Between my two Countries, I don’t forget the Hope that More frequent Opportunities will increase the Number of your wellcome letters—this is Going By the packet, and will be either forwarded or delivered By M. duplessis, a Brigadier in the french service and Count d’estaing’s intimate friend who intends settling in the State of Georgia—in case it is His good fortune to Come to Mount Vernon, I Beg leave to present Him to You and Mrs Washington—I Have Recommended Him to general greene and I think that so far as Respects the Contract with the french Navy they may Be Useful to each other.
By a letter I Have just Received from Prince Henry, I find the Health of His Brother is declining Very fast—the New King of prussia will then Receive some proposals from the Emperor Respecting Baviera which will Be Rejected—The empress of Russia is More Anxious for the Attak of the ottoman Empire than Her imperial friend—they are to Meet, it is said, By the Next Spring in Krimée—the patriotic party prevails in Holland—But are not so United together as were to Be wished—I Have no

Great opinion of the pretended Commercial treaty Between france and Great Britain—this last Country is More Rancourous than ever towards America—they are far from adopting proper Regulations of Commerce, and still Less think of Giving Up the forts—there are only two ways to obtain them—Sword in Hand with a wiew to extend farther and then Ready I am. The other to shut up every port Against English Commerce until they Have Complied with the treaty—I don’t think America Has much to fear in a War with england—and in Case she waits for a General one to see Her Claims forward she will not Have that opportunity probably for some years.
In my last letter I Have spoken to You of a Committee in which I am a Member, and of Course an Advocate for American Commerce—the Next packet will, I Hope, furnish you with some popular Resolutions—Great deal of time Has Been employed in examining the affair of tobacco—I did vigourously attak the farm Generale, and warmly expostulated for its destruction—But they can’t be cut down, and must fall By the slower Method of Mines—in the Mean While mr Moriss’s Bargain Has engrossed the Whole Consumption of france at such a price that no American Merchant Can find the like Any where—the ministry to palliate the evil Have obliged the farmers general to purchace Annually from twelve to fifteen thousand Hogs Heads of American tobacco, Besides mr Moriss’s envoices, on the same Conditions which He Has obtained—By those Means Moriss’s Contract will not Be Broken, But the Monopoly is in a Measure avoided, and it Has Been Resolved not to make any more Bargain of that kind.
in a few days, my dear General, I will go to the New Harbour of Cherbourg and from thence, with the Minister of the Navy, to Brest and Rochefort—I will also visit My Country seat in Auvergne—perhaps make a tour through Holland—and Certainly spend the Month of September in Alsace with the french troops there are Under the inspection of My father in law the duke d’ayen—I will also examine the grounds of the last Campaign of Marechal de turenne.
The Queen is pregnant and will be laying in About the Month of july—Count de charlus, now Called duke de Castries, is Commander in second of the Gendarmerie which is Commanded by His father.

Adieu, my dearest and Most Respected general, present my Respects and those of mde delafayette and family to mrs Washington and accept of them Yourself with that warm and paternal friendship with which I Have the Happiness to be Honoured By You—Remember me to Your Respected Mother, to all your Relations and our friends, and think often of your adoptive son who Has the Honour to be Most Respectfully and affectionately Your devoted friend

Lafayette


My Best Compliments to George.

